Citation Nr: 0805091	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a disability manifested 
by hypersensitivity to solvents.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The veteran had active service from January 1984 to January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision that 
denied service connection for hypersensitivity to solvents.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran's service medical records show treatment for 
multiple disorders including problems with hypersensitivity 
to solvents and chemicals.  On a medical history form at the 
time of the November 1983 enlistment examination, the veteran 
checked that he suffered from hay fever.  The reviewing 
examiner indicated that the veteran had hay fever 
occasionally.  The November 1983 objective enlistment 
examination report did not refer to any allergy or 
sensitivity to any other items including solvents or 
chemicals.  

A July 2001 treatment entry noted that the veteran was seen 
for follow-up for joint pain.  The assessment was 
polyarthralgias, uncommon etiology.  Several August 2001 
treatment entries related assessments of arthralgia.  Another 
August 2001 entry indicated an impression that included 
transient painful paresthesias, rule out chronic inflammatory 
demyelinating polyradiculoneuropathy, and rule out peripheral 
neuropathy.  An October 2001 entry related an assessment of 
arthralgia, possibly environmentally induced.  An April 2002 
entry indicated an assessment of malaise, possibly a reaction 
to industrial chemicals.  A July 2002 treatment entry noted 
an assessment of nonspecific chemical reaction with myalgias 
and arthralgias preventing performance of late.  An August 
2002 entry noted the veteran had myalgia and arthralgia 
secondary to chemical exposure.  A March 2003 entry related 
an assessment of subacute hypothyroid and Stoddard solvent 
toxicity.  A July 2003 treatment entry indicated an 
assessment of Stoddard solvent toxicity with polyarthralgia 
and improved glucose tolerance.  

The July 2003 medical board report indicated that the veteran 
had present problems of arthralgias, cephalgia, imbalance, 
loss of smell, and pleurisy after working on the hanger deck.  
It was noted that such problems might represent a Stoddard 
solvent hypersensitivity.  The diagnosis was Stoddard 
chemical hypersensitivity.  

The July 2003 medical board report cover sheet identified 
diagnoses of arthralgia; myalgia and myositis; generalized 
pain; fatigue; unspecified gas fume, or vapor; and 
unspecified substance, chiefly non-medicinal as to source.  
The report indicated that all of such disorders did not exist 
prior to service.  

A post-service March 2004 VA general medical examination 
report noted that in the year 2001, upon exposure to 
petroleum products like solvents and distillates, the veteran 
suffered from headaches, muscle fatigue and burning pain in 
the lower extremities.  The veteran reported that he was not 
taking any medications at that time.  The examiner did not 
indicate any diagnoses, or identify the etiology of any 
claimed symptoms.  

The Board observes that that the examiner did not 
specifically address whether the veteran had any disability 
related to inservice exposure to solvents or whether the 
veteran had a hypersensitivity to solvents.  Additionally, 
although the examiner referred to the veteran's claims file, 
it is unclear whether the entire claims file was actually 
reviewed pursuant to the examination.  

The Board notes that it appears that the veteran had symptoms 
of a disability shown during service and that he has symptoms 
of such today.  VA has not specifically afforded the veteran 
a complete VA examination to identify the nature of his 
current condition(s) (which may be related to 
hypersensitivity or over-exposure to solvents during service) 
and provide an opinion as to the likely etiology of any such 
problems that may be associated with this claim for service 
connection for "hypersensitivity to solvents".  Thus, on 
remand, an examination should be scheduled.  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  
        
Accordingly, the case is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for problems or symptoms associated with 
exposure to or hypersensitivity to 
solvents since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

2.  Schedule the veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of any 
disability associated with exposure to 
solvents or the claimed 
"hypersensitivity to" chemicals.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specifically indicate whether the 
veteran has a diagnosed disorder(s) 
related to exposure to or 
hypersensitivity to solvents.  If any 
such disorder is identified, the examiner 
should also indicate whether it is a 
congenital or developmental disorder, 
and, if possible, whether any such 
disorder or residual disability had its 
onset in or was aggravated by any aspect 
of the veteran's 20 years of active duty 
service.  

Based on a review claims file, 
examination of the veteran, and generally 
accepted medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
at likely as not (50 percent or greater 
probability) that any diagnosed disorder 
or disability associated with exposure to 
or hypersensitivity to solvents is 
etiologically related to any aspect of 
the veteran's period of service.  If the 
examiner finds that any diagnosed 
hypersensitivity to solvents is a 
congenital or developmental disorder, the 
examiner should comment on whether any 
such pre-service disorder was permanently 
worsened by service.  

3.  Thereafter, review the agency of 
original jurisdiction (AOJ) should 
readjudicate the claim on appeal.  If any 
benefit sought remains denied, issue a 
supplemental statement of the case to the 
veteran, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)





No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

